DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on January 15, 2021.
Claims 1-9 are currently pending in the application and are considered in this Office action, with new claims 8-9 added.
The objection to Drawings is withdrawn upon further consideration.
Applicant's arguments regarding combination of references Simpson (US 2005/0222663 A1) and Foley (US 2016/0339205 A1) have been fully considered and are persuasive. The rejection of claim 1 as obvious over Simpson and Foley has been withdrawn. Upon further consideration, new grounds of rejection are made, as explained below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites “the catheter body is configured to impart greater resistance to the cleaning device sliding distally past the operative position than to the cleaning device sliding distally from the preloaded position to the operative position”. However, the Specification as originally filed is silent about the greater resistance imparted by the catheter body.
Claim 9 recites” by comparison, the cleaning device is configured to slide freely between the operative and the preloaded position and is inhibited from sliding distally past the preloaded position”. However, the Specification as originally filed is silent about the cleaning device being configured to slide freely.

The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 8 recites “the catheter body is configured to impart greater resistance to the cleaning device sliding distally past the operative position than to the cleaning device sliding distally from the preloaded position to the operative position”. It is not clear what structural features are required to meet this limitation and how the resistance is determined. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention.
Claim 9 recites “by comparison, the cleaning device is configured to slide freely between the operative and the preloaded position and is inhibited from sliding distally past the preloaded position”. It is not clear what is meant by “by comparison”, what structural features are required to meet this limitation, e.g. how it is a determined that the sliding occurs freely, whether there is to be no contacting interface between the cleaning device and the catheter body to provide for free sliding. Further, it is not clear how the cleaning device is configured to slide freely from the preloaded position to the operative position, i.e. slide distally from the preloaded position, and be inhibited from sliding distally past the preloaded position, i.e. toward the operative position, at the same time. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moberg (US 2014/0166054 A1), hereinafter Moberg.
Regarding claim 1, Moberg discloses a catheter (C, e.g. Fig. 7, para 17) comprising a catheter body (para 15) having distal end portion (shown in Fig. 7), the distal end portion defining a catheter lumen and proximal (flush port FP) and distal (cutting window W) openings in fluid communication with the catheter lumen (Fig. 7, para 19); and a cleaning device (10c) configured to fluidly connect a fluid source to the distal end portion of the catheter body (via inlet port 81, para 21) and direct fluid from the fluid source into the catheter lumen through the proximal opening of the distal end portion (para 21).  The catheter disclosed by Moberg implicitly comprises a proximal end portion, opposite to the distal end portion shown in Fig. 7. The cleaning device (10c) disclosed by Moberg is capable to slide along the catheter body, e.g. to align openings with corresponding ports, by compressing, pinching or squeezing handle portions of upper and lower halves and separating luminal portions of upper and lower halves (para 19). The recitation that the cleaning device is preloaded, is received on the proximal end portion of the catheter body and slides from a preloaded position at the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Moberg (US 2014/0166054 A1), hereinafter Moberg and Simpson et al. (US 2005/0222663 A1, cited in IDS), hereinafter Simpson.
Regarding claim 5, Moberg discloses a cutter (cutting element, para 23) and a cutter window (W) distal to a flush port (FP, Fig. 7, para 19), and that the catheter may have a flush port (FP) distal to the cutting window (W), such and a collection chamber distal to the cutting window (para 22). Moberg does not explicitly disclose that the cutter is configured to extend through the cutter window.
Simpson teaches a catheter (200, Fig. 23) comprising a catheter body (22) having proximal end portion (24); a distal end portion (26) defining a catheter lumen (30, e.g. para 81), a proximal opening (204), and a distal opening (218) in fluid communication with the catheter lumen (Fig. 23, paras 118, 121), a cutter (202) at the distal end portion of the catheter body, and that the proximal opening (204) comprises a cutter window through which the cutter is configured to extend (Fig. 23). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the catheter taught by Simpson for the catheter disclosed by Moberg for the predictable result of providing for intraluminal surgical device, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. 
Regarding claim 7, Moberg discloses that the instrument lumen comprises a tissue collection chamber configured to receive tissue cut by the cutter (paras 21 and 23).
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Russo (US 5,775,325), hereinafter Russo and Leiman et al. (US 4,762,125), hereinafter Leiman.
Regarding claim 1, Russo teaches a catheter (44, e.g. Fig. 7) comprising a catheter body having a proximal end portion (49, col. 5 line 10); a distal end portion (44) defining a catheter lumen (55, Fig. 6), an opening (45, col. 5 line 1) in fluid communication with the catheter lumen (Fig. 5), and a cleaning device ( cartridge 31) configured to slide from the proximal end portion (Fig. 7) to the distal end portion (e.g. Fig. 6), to fluidly connect a fluid source (via 38) to the distal end portion and to direct fluid from the fluid source into the catheter lumen (55) through the opening (45) to facilitate cleaning of the catheter lumen when the cleaning device is at the distal end portion (Fig. 6, col. 5 lines 40-42).  The positioning of the cleaning device on the proximal end portion disclosed in Fig. 7 is interpreted as the preloaded position, and the positioning of the cleaning device on the distal end portion disclosed in Fig. 6 is interpreted as the operative position, in the broadest reasonable interpretation. The recitation that the cleaning device is preloaded, is received on the proximal end portion of the catheter body and slides from a preloaded position at the proximal end portion of the catheter body to an operative position at the distal end portion of the catheter body to facilitate cleaning of the catheter lumen is interpreted as a recitation of the intended use of the claimed catheter. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, See MPEP 2114. The cleaning device of Russo is capable of being preloaded, being received on the proximal 
Russo does not disclose that the catheter comprises two openings. Leiman teaches a catheter (10) comprising a catheter body (10), and distal and proximal openings (distal and proximal apertures 22, 23, Fig. 5), and that the number of apertures may be varied as needed (e.g. col. 5 lines 15-23). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate openings on the distal end portion of the catheter as taught by Leiman, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04(VI)(B) regarding Duplication of Parts. 
Regarding claim 2, Russo discloses that the catheter body is configured to inhibit the cleaning device from sliding distally past the operative position (via sheath 47).
Regarding claim 3, Russo discloses that the catheter body comprises an external stop (50) configured to engage an internal stop of the cleaning device (48). The disclosed arrangement is capable to inhibit the cleaning device from sliding distally past the operative position and to position the cleaning device in the operative position.
Regarding claim 4, Russo discloses a stop (50) disposed at the proximal end portion of the catheter body (Fig. 4). The disclosed stop is capable to inhibit the cleaning device from sliding proximally past the preloaded position, as claimed.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2005/0222663 A1, cited in IDS), hereinafter Simpson and Chantzis (US 4,691,702), hereinafter Chantzis.
Regarding claim 1, Simpson discloses a catheter (200, Fig. 23) comprising a catheter body (22) having proximal end portion (24); a distal end portion (26) defining a catheter lumen (30, e.g. para 81), a proximal opening (204), and a distal opening (218) in fluid communication with the catheter lumen (Fig. 23, paras 118, 121). Simpson further discloses a cleaning device (material removal device 236, e.g. Fig. 28) received on the distal end portion of the catheter body (e.g. Fig. 30, para 140), and that the cleaning device is configured to fluidly connect a fluid source (e.g. syringe 220, para 125) to the distal end portion of the catheter body (via 204) and direct fluid from the fluid source into the catheter lumen through the proximal opening (204) of the distal end portion to facilitate cleaning of the catheter lumen when the cleaning device is in the operative position at the distal end portion of the catheter body (aligned with the proximal opening, e.g. para 125). Simpson does not disclose that the cleaning device is received on the proximal end portion of the catheter body and configured to slide from a preloaded position at the proximal end portion of the catheter body to the operative position.
Chantzis teaches a catheter (21) and a cleaning device (29) received on the proximal end portion of the catheter body (Fig. 3) and configured to slide from the proximal end portion to the distal end portion (Fig. 4) and to fluidly connect a fluid source (via 56) to the distal end portion and direct fluid from the fluid source into the catheter lumen through one of the proximal and distal openings of the distal end portion (col. 7 lines 29-32); and that distal end of the catheter can be withdrawn into the cleaning device when it is not in use, to protect the catheter tip between uses and/or during shipping (col. 5 lines 34-39).
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the catheter system disclosed by Simpson with the ability of preloading the cleaning device at the proximal end portion of the catheter and sliding the cleaning device along the catheter body from the proximal end to the distal end, as taught by Chantzis, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143). Having a slidable cleaning device arranged on the catheter body is known in the prior art, as taught by Chantzis. Modifying the catheter of Simpson to have this capability would be recognized by one in the art as being an improvement, yielding the predictable result of protecting the distal end of the catheter when not in use, rendering this limitation obvious. The cleaning device in the catheter disclosed by Simpson and modified with a capability to slide along the catheter body taught by Chantzis is capable to slide from the preloaded position at the proximal end portion of the catheter body to the operative position at the distal end portion of the catheter body, as claimed.
Regarding claim 2, Simpson discloses that the cleaning device (236) forms a cavity (240) that receives the containment chamber (216) of the distal end of the catheter body ( para 125), that in the operative position, the fluid inlet of the cleaning device (236) is aligned with the proximal opening (204, e.g. Fig. 29), and that the catheter has seals which form a circumferential seal around the shaft on both sides of the first opening (204) to isolate the first opening (204) from the second opening (218) except through the containment chamber (para 125). The disclosed seals on the 
Regarding claim 3, Simpson discloses that the catheter body comprises a seal (242, e.g. Fig. 29, para 125), and that the cleaning device (236) comprises a cutout having a vertically oriented surface abutting the seal (see Fig. 29). The disclosed cutout is interpreted as the internal stop, and the disclosed seal, interpreted as an external stop, is capable to engage an internal stop of the cleaning device to inhibit the cleaning device from sliding distally past the operative position and to position the cleaning device in the operative position, as claimed.
Regarding claim 4, Simpson discloses a handle (40) and a protruding element near handle disposed at the proximal end portion of the catheter body (e.g. Fig. 23). The disclosed handle or, alternatively, the protruding element has a radial size that is greater than the diameter of the proximal end portion and protrude away from the surface of the proximal end portion, is capable to inhibit the cleaning device from sliding proximally past the preloaded position, and thus, is interpreted as the claimed stop, in the broadest reasonable interpretation. 
Regarding claim 5, Simpson discloses a cutter (202) at the distal end portion of the catheter body, and that the proximal opening (204) comprises a cutter window through which the cutter is configured to extend (Fig. 23).
Regarding claim 6, Simpson discloses that the distal opening (218) is configured to be selectively closed and opened (via cover 244, Fig. 30, para 125, or via ramp 224, Fig. 25, para 122).
Regarding claim 7, Simpson discloses that the instrument lumen comprises a tissue collection chamber (216) configured to receive tissue cut by the cutter (para 121).
Regarding claim 8, Simpson discloses that the catheter body comprises a seal (242, e.g. Fig. 29, para 125), and that the cleaning device (236) comprises a cutout having a vertically oriented surface abutting the seal (see Fig. 29). The disclosed arrangement is capable to impart greater resistance to the cleaning device sliding distally past the operative position. Chantzis further teaches that the catheter body is configured to impart greater resistance to the cleaning device sliding distally past the operative position (via interference of far end 47 of sleeve 46 connected to the cleaning device, Fig. 4) than to the cleaning device sliding distally from the preloaded position to the operative position.
Regarding claim 9, the cleaning device of Chantzis is capable to slide freely between the proximal and distal end portions of the catheter body (Fig. 4). The catheter of Simpson modified with the sliding capabilities of the cleaning device taught by Chantzis is inhibited from sliding distally past the proximal, i.e. preloaded position.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2005/0222663 A1, cited in IDS), hereinafter Simpson, Chantzis (US 4,691,702), hereinafter Chantzis, and Adams et al. (US 5,709,698, cited in IDS), hereinafter Adams.
The reliance of Simpson and Chantzis is set forth supra.
Regarding claim 3, as an alternative interpretation of the claimed external and internal stops, Adams teaches an apparatus (10, Fig. 2) comprising an outer tube (12) having a fluid port (30), and an adapter (40, 60) having inlet port (42) held the operative 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the catheter of Simpson and Chantzis with the locking means of Adams for the predictable result of aligning the cleaning device with the proximal opening when in the operating position, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The locking means are known in the art, as taught by Adams; and one of ordinary skill in the art would consider inclusion of the locking means for the reasons of ensuring alignment of the fluid inlet port of the cleaning device and the proximal opening of the catheter. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more “than the predictable use of prior-art elements according to their established functions.” Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed. The locking arrangement of Adams in the catheter of Simpson modified with the sliding capability of the cleaning device taught by Chantzis 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/IRINA GRAF/Examiner, Art Unit 1711